DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 does not end in a period.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: monitoring apparatus, feedback apparatus, and concealment apparatus in claims 1 and 20.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 

Claims 1-8, 11-14, 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 14-17, and 19 of U.S. Patent No. 10929698. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Application No. 17/81364
Claims 1 & 2
U.S. Patent No. 10,929,698
Claim 1
A vehicle monitoring system configured to monitor a scanning region depicting a subject, the system comprising:

a monitoring apparatus configured to capture scanning data in the scanning region depicting the subject; 
(claim 2) wherein the controller is further configured to capture the scanning data depicting identifying information of the user.

a feedback apparatus configured to communicate alignment information from a 

a concealment apparatus configured to conceal the scanning apparatus and transmit the alignment information from the feedback apparatus; and

a controller in communication with the scanning apparatus and the feedback apparatus, wherein the controller is configured to:

activate the feedback apparatus revealing the alignment information identifying the alignment of the subject within the scanning region of the monitoring apparatus; control the scanning apparatus to capture the scanning data of the subject; and 


monitor the subject in the scanning data.




a scanning apparatus configured to capture identifying information of the user; 





a feedback apparatus configured to communicate alignment information for the 

a concealment apparatus configured to selectively reveal the alignment information displayed by the feedback apparatus; and 


a controller in communication with the scanning apparatus and the alignment apparatus, wherein the controller is configured to: 

activate the feedback apparatus revealing the alignment information identifying the alignment of the user within the field of view of the scanning apparatus; control the scanning apparatus to capture the identifying information of the user; and 

identify the user by processing the identifying information.


Dependent claims 3-8 and 11 of Application No. 17/81364 are not patentably distinct from claims 2-8 of U.S. Patent No. 10,929,698.

Application No. 17/81364
Claims 12-14 & 17
U.S. Patent No. 10,929,698
Claims 14-17
A method for presenting alignment information for aligning a subject within a scanning region of a monitoring apparatus, the method comprising:

capturing scanning data in the scanning region depicting the subject;

(claim 14) The method according to claim 13, further comprising:
in response to detecting the subject within the scanning proximity, controlling a feedback apparatus to display the alignment information through the concealment device.



updating the alignment information for the monitoring apparatus displayed to the subject based on a position of the subject in the scanning region;
transmitting the alignment information from the feedback apparatus through a concealment apparatus configured to conceal the scanning apparatus; and


monitoring the subject in the scanning data.






detecting the subject within a scanning proximity of the monitoring apparatus;


Claim (17) The monitoring system according to claim 12, further comprising:
processing the scanning data demonstrating a portion of the subject thereby identifying the subject as an authorized or unauthorized user.



activating the scanning apparatus to capture scanning data of the subject in a field of view;

in response to the subject within the scanning distance, controlling a feedback apparatus to transmit a light comprising alignment information through a concealment device; 









(claim 16) The method according to claim 14, wherein controlling the feedback apparatus to transmit the light through the concealment device comprises controlling a transmittance of the light through the concealment device.
(claim 17) The method according to claim 16, wherein the transmittance is controlled by controlling an electrical signal communicated to the concealment device.

(Claim 15) The method according to claim 14, further comprising: detecting the subject within the field of view and capturing the identification data in response to the detections.






capturing identification data depicting a portion of the subject for a biometric identification; and processing the identification data of the portion of the subject thereby identifying the subject as an authorized or unauthorized user. 



Application No. 17/81364
Claim 20
U.S. Patent No. 10,929,698
Claim 19
A vehicle monitoring system configured to monitor a scanning region depicting a subject, the system comprising:

a monitoring apparatus configured to capture scanning data in the scanning region depicting the subject;

a proximity sensor in communication with the controller, wherein the proximity sensor is configured to communicate a detection signal identifying the subject in the scanning region;

a feedback apparatus configured to communicate alignment information from a portion of the vehicle to the subject, wherein the alignment information indicates an alignment of the subject in the scanning region;

a concealment apparatus configured to conceal the scanning apparatus and transmit the alignment information from the feedback apparatus; and

a controller in communication with the scanning apparatus and the feedback apparatus, wherein the controller is configured to:





control the scanning apparatus to capture the scanning data of the subject based on the detection signal; and

monitor the subject in the scanning data, where monitoring the subject comprises capturing the scanning data depicting identifying information.



a scanning apparatus configured to capture scanning data of a subject in a field of view; 


a proximity sensor configured to communicate a detection signal identifying a subject proximate the scanning apparatus; 


a feedback apparatus configured to communicate illuminated alignment information indicating the field of view of the scanning apparatus to the subject;



a concealment apparatus comprising an electro-optic device configured to selectively reveal the illuminated alignment information through a panel; and 

a controller configured to: 



detect the subject proximate the scanning apparatus based on the detection signal; in response to the detection of the subject, control the electro-optic device of the concealment apparatus to reveal the illuminated alignment information; 

process the scanning data in the field of view for an identifying portion of the subject; and 


in response to capturing the identifying portion .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “monitoring apparatus configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1 and 20 recite the limitation "the scanning apparatus".  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the electro-optic device".  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444.  The examiner can normally be reached on Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Anderson II/Primary Examiner, Art Unit 2425